
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.51


Summary of Compensation Arrangement between Agilent and the Non-Employee
Directors

        Effective as of November 1, 2007, each of Paul N. Clark, Robert J.
Herbold, Robert L. Joss, Koh Boon Hwee, Heidi Kunz, David M. Lawrence, M.D. and
A. Barry Rand, the non-employee directors of Agilent, receive annually
(a) $75,000 in cash which is paid quarterly; (b) $75,000 in value of a stock
option; and (c) $75,000 in value of deferred shares of Agilent common stock. Any
newly appointed director receives $130,000 in value of deferred shares of
Agilent common stock, pursuant to the 1999 Non-Employee Director Stock Plan. The
stock options and the deferred shares vest quarterly over one year.

        In addition, non-employee directors who serve as the chairperson of a
Board committee are entitled to a "committee chair premium." Specifically, the
chairperson of the Compensation Committee, provided that such person is not the
Non-Executive Chairman, shall, on an annual basis, receive an additional ten
thousand dollars ($10,000.00) in cash. The chairperson of the Audit and Finance
Committee of the Board, provided that such person is not the Non-Executive
Chairman, shall, on an annual basis, receive an additional twenty thousand
dollars ($20,000.00) in cash. The chairperson of any other Board committee,
provided that such person is not the Non-Executive Chairman, shall, on an annual
basis, receive an additional five thousand dollars ($5,000.00) in cash.

        Each member of the Audit and Finance Committee shall, on an annual
basis, receive an additional ten thousand dollars ($10,000.00) in cash which
shall be made in a lump sum payment as soon as practicable following the Initial
Payment Date with respect to the Plan Year.

        The Non-Executive Chairman, James G. Cullen, receives an Annual Retainer
that consists of (i) an option to purchase shares of common stock in an amount
equivalent to $75,000, (ii) $260,000 in cash, and (iii) $75,000 in value of
deferred shares of Agilent common stock. The Non-Executive Chairman is not
eligible to receive any committee chair premiums. The stock options and the
deferred shares vest quarterly over one year.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.51

